ORDER
JAMES F. MC COOLE of ORADELL, who was admitted to the bar of this State in 1986, having pleaded guilty to one count of grand larceny in the second degree, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JAMES F. MC COOLE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
■ ORDERED that JAMES F. MC COOLE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES F. MC COOLE comply with Rule 1:20-20 dealing with suspended attorneys.